In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (F. Rivera, J.), dated December 6, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
We reverse the Supreme Court’s order granting the defendant’s motion for summary judgment dismissing the complaint, since there are triable issues of fact as to whether the conduct of the defendant Randolph Laurent contributed to the cause of the subject motor vehicle accident (see Romano v 202 Corp., 305 AD2d 576). Florio, J.P., Smith, Luciano and Rivera, JJ., concur.